Title: Robley Dunglison and Others to James Madison, 1 October 1826
From: Dunglison, Robley,Bonnycastle, Charles,Emmet, John P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The Undersigned have the honor to request the attention of the Visitors to the following subject: their late
                            lamented Rector having stated to one of the undersigned, that any Professor, who wished, might have a Smokehouse; and two
                            of the Faculty having been furnished with them, at the expense of the Institution, the Proctor was, this day, written to
                            on the subject, and the accompanying answer returned–from the contents of this note no idea can be formed at what period
                            the funds of the Institution may be sufficient for the purpose; and the undersigned would consequently beg to know of the
                            Visitors whether their wishes on this point are likely to be carried into effect during the present Season.
                        They farther request the attention of the Board to the want of access to the Attics of their houses: the
                            Board are aware that there are no Store rooms to the Pavilions and that the attics which might be converted to this
                            purpose are useless owing to such want of access.
                        Some of the cellars, too, in one of the Pavilions (Dr. Dunglison’s) are so damp and unfinished that they are
                            totally unfit to be inhabited; but owing to the paucity of Rooms in the House they are compelled to be used as Lodging
                            Rooms.
                        
                            
                                Robley DunglisonC. BonnycastleJohn. P: Emmet
                            
                        
                    